MEMORANDUM**
Federal prisoner Eliazar Valenzuela-Alvarado appeals pro se the district court’s
** This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3. *888denial of his 28 U.S.C. § 2255 motion to vacate or set aside his sentence for reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, United States v. Chacona-Palomares, 208 F.3d 1157, 1158 (9th Cir.2000), and we affirm.
Valenzuela-Alvarado contends that his trial attorney rendered ineffective assistance by not advising him of the strength of the government’s case. For Valenzuela-Alvarado to succeed, he must demonstrate that his attorney’s representation was deficient to such a degree as to prejudice his defense. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
Valenzuela-Alvarado has not demonstrated that his attorney’s performance was deficient, nor can he show a reasonable probability that, had his attorney informed him of the strength of the government’s case, it would have changed the result of the proceedings. Therefore, the district court properly denied his petition. See id. at 691-92, 104 S.Ct. 2052; see also Franklin v. Johnson, 290 F.3d 1223, 1237 (9th Cir.2002).
AFFIRMED.